DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
      Election/Restrictions
Applicant’s election without traverse of claims 1-16 in the reply filed on 12/7/21 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nair et al. (US pub 20140293529).
	With respect to claim 1, Nair et al. teach a substrate assembly, comprising (see figs 1-20, particularly figs 1-2 and associated text): 
a base substrate 30; 
a magnetic feature 22 encapsulated within the base substrate; and 
a coil 24, wherein a portion of the coil extends through the magnetic feature.  
With respect to claim 2, Nair et al. teach the magnetic feature is encapsulated by a dielectric material of the base substrate. See para 0033.

With respect to claim 4, Nair et al. teach the one or more traces extend from a first side of the magnetic feature to a second side of the magnetic feature, the second side being opposite from the first side.  
With respect to claim 5, Nair et al. teach the coil includes one or more vias 20 coupled to the one or more traces, and wherein the one or more vias extend through a dielectric material of the base substrate.  
With respect to claim 6, Nair et al. teach the magnetic feature encircles the portion of the coil.  
With respect to claim 7, Nair et al. teach the base substrate includes a first surface finish region located at a first side of the base substrate and a second surface finish region located at a second side of the base substrate, wherein the second side of the base substrate is opposite to the first side of the base substrate, and wherein the magnetic feature is located between the first surface finish region and the second surface finish region.  
With respect to claim 8, Nair et al. teach the magnetic feature includes a ferromagnetic material. See para 0032.

Claim(s) 10-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nair et al. (US pub 20140293529).
	With respect to claim 10, Nair et al. teach a computer device, comprising (see figs 1-20, particularly figs 1-2 and associated text): 
a printed circuit board (PCB) 12; 

a base substrate 30; 
a magnetic feature 22 encapsulated within the base substrate; and 
a coil 24 , wherein a portion of the coil extends through the magnetic feature; and 
a semiconductor chip 16 coupled to the substrate assembly, wherein a portion of the semiconductor chip is electrically coupled to the coil.  
With respect to claim 11, Nair et al. teach the magnetic feature is encapsulated by a dielectric material of the base substrate. See para 00333.
With respect to claim 12, Nair et al. teach the portion of the coil includes one or more traces, and wherein the one or more traces extend into the dielectric material.  
With respect to claim 13, Nair et al. teach the coil includes one or more vias coupled to the one or more traces, and wherein the one or more vias 20 extend through the dielectric material of the base substrate.  
With respect to claim 14, Nair et al. teach the magnetic feature includes a ferromagnetic material. See para 0032.
With respect to claim 15, Nair et al. teach the base substrate includes a first dielectric region and a first surface finish region located between a first side of the base substrate and the magnetic feature, and wherein the base substrate includes a second dielectric region and a second surface finish region located between a second side of the base substrate and the magnetic feature, wherein the first side of the base substrate is opposite to the second side of the base substrate.  
With respect to claim 16, Nair et al. teach the base substrate further includes a third dielectric region located between the first dielectric region and the first surface finish region.  

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG PHAM whose telephone number is (571)272-1714. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about 

LONG . PHAM
Examiner
Art Unit 2814



/LONG PHAM/Primary Examiner, Art Unit 2814